UNITED STATES DISTRICT COURT                                   EASTERN DISTRICT OF TEXAS


JULIA ANDREWS,                                     §
                                                   §
                Petitioner,                        §
                                                   §
versus                                             §    CIVIL ACTION NO. 1:16-CV-208
                                                   §
DIRECTOR, TDCJ-CID,                                §
                                                   §
                Respondent.                        §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Julia Andrews, a prisoner confined at the Murray Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends denying the petition.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.

         In this case, the petitioner is not entitled to the issuance of a certificate of appealability.

An appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge

issues a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard

for granting a certificate of appealability, like that for granting a certificate of probable cause to
appeal under prior law, requires the petitioner to make a substantial showing of the denial of a

federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v.

Dretke, 362 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893

(1982). In making that substantial showing, the petitioner need not establish that she should

prevail on the merits. Rather, she must demonstrate that the issues are subject to debate among

jurists of reason, that a court could resolve the issues in a different manner, or that the questions

presented are worthy of encouragement to proceed further. Slack, 529 U.S. at 483-84. If the

petition was denied on procedural grounds, the petitioner must show that jurists of reason would

find it debatable: (1) whether the petition raises a valid claim of the denial of a constitutional

right, and (2) whether the district court was correct in its procedural ruling. Id. at 484; Elizalde,

362 F.3d at 328. Any doubt regarding whether to grant a certificate of appealability is resolved

in favor of the petitioner, and the severity of the penalty may be considered in making this

determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

       The petitioner has not shown that any of the issues raised by her claims are subject to

debate among jurists of reason or that a procedural ruling was incorrect. Therefore, the petitioner

has failed to make a sufficient showing to merit the issuance of a certificate of appealability.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report and recommendation of the magistrate judge (#14) is ADOPTED. A final




                                                 2
judgment will be entered in this case in accordance with the magistrate judge’s recommendation.

A certificate of appealability will not be issued.


            SIGNED at Beaumont, Texas, this 9th day of September, 2019.




                                               ________________________________________
                                                           MARCIA A. CRONE
                                                    UNITED STATES DISTRICT JUDGE




                                                 3
